Citation Nr: 0320122	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  99-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder




INTRODUCTION

The appellant had active service from August 1991 to December 
1991 and from March 1992 to August 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Hartford, Connecticut, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
service connection.  The Columbia, South Carolina RO now has 
jurisdiction of the claims file.

An October 2000 Board decision remanded the case to the RO 
for additional development.  The RO completed that 
development and returned the case to the Board for additional 
appellate review.


REMAND

During the continued review of this case, the Board 
determined that additional development was necessary and 
directed that development pursuant to regulations then in 
effect.  See, e.g., 38 C.F.R. § 19.9 (2002).  That authority, 
however, has been significantly restricted.  In Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Court of Appeals for the 
Federal Circuit held that, in most cases, in the absence of a 
waiver, the Board does not have the statutory authority to 
obtain additional evidence and consider it in its decision 
without first remanding the case to the appropriate agency 
with jurisdiction over such matters to take appropriate 
action.  Pursuant to the Board's developmental actions, new 
evidence has been received which has not been reviewed by the 
agency of jurisdiction.  Further, the veteran has not waived 
the consideration of the RO of that new evidence.

Accordingly, the case is REMANDED for the following:

The RO should review the evidence added 
to the record since the last supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, issue 
the veteran and her representative a 
supplemental statement of the case, and 
allow an opportunity to respond.  Then 
return the case to the Board for further 
appellate review, if in order.  No action 
is required of the appellant until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




